Name: 2008/506/EC: Decision of the European Parliament of 24 April 2007 on the discharge for implementation of the European Union general budget for the financial year 2005, Section VIIIB - European Data Protection Supervisor
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/75 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on the discharge for implementation of the European Union general budget for the financial year 2005, Section VIIIB  European Data Protection Supervisor (2008/506/EC) THE EUROPEAN PARLIAMENT, having regard to the European Union general budget for the financial year 2005 (1), having regard to the final annual accounts of the European Communities for the financial year 2005  Volume I (C6-0472/2006) (2), having regard to the Annual Report of the Court of Auditors on implementation of the budget for the financial year 2005 and the Court of Auditors' special reports, together with the audited institutions' replies (3), having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (4), having regard to Articles 272(10), 274, 275 and 276 of the EC Treaty, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the report of the Committee on Budgetary Control (A6-0111/2007), 1. Grants the European Data Protection Supervisor discharge for the implementation of the budget for the financial year 2005; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Council, the Commission, the Court of Justice, the Court of Auditors, the European Economic and Social Committee, the Committee of the Regions, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ L 60, 8.3.2005. (2) OJ C 264, 31.10.2006, p. 1. (3) OJ C 263, 31.10.2006, p. 1. (4) OJ C 263, 31.10.2006, p. 10. (5) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1).